IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TONY HOBBS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5523

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 3, 2015.

Petition Seeking Belated Appeal -- Original Jurisdiction.

Tony Hobbs, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Powell v. Dep’t of Corr., 727 So. 2d 1103 (Fla. 1st DCA 1999).

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.